        Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 1 of 14




Derek W. Loeser (admitted pro hac vice)       Orin Snyder (admitted pro hac vice)
KELLER ROHRBACK L.L.P.                        GIBSON, DUNN & CRUTCHER LLP
1201 Third Avenue, Suite 3200                 200 Park Avenue
Seattle, WA 98101                             New York, NY 10166-0193
Tel.: (206) 623-1900                          Tel.: 212.351.4000
Fax: (206) 623-3384                           Fax: 212.351.4035
dloeser@kellerrohrback.com                    osnyder@gibsondunn.com

Lesley E. Weaver (SBN 191305)                 Joshua S. Lipshutz (SBN 242557)
BLEICHMAR FONTI & AULD LLP                    GIBSON, DUNN & CRUTCHER LLP
555 12th Street, Suite 1600                   1050 Connecticut Avenue, N.W.
Oakland, CA 94607                             Washington, DC 20036-5306
Tel.: (415) 445-4003                          Tel.: 202.955.8500
Fax: (415) 445-4020                           Fax: 202.467.0539
lweaver@bfalaw.com                            jlipshutz@gibsondunn.com

Plaintiffs’ Co-Lead Counsel                   Attorneys for Defendant Facebook, Inc.
Additional counsel listed on signature page   Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC-JSC


This document relates to:                      JOINT STATUS UPDATE

ALL ACTIONS                                    Judges: Hon. Vince Chhabria and
                                               Hon. Jacqueline Scott Corley
                                               Courtroom: VIA VIDEOCONFERENCE
                                               Hearing Date: August 14, 2020
                                               Hearing Time: 8:30 a.m.




JOINT STATUS UPDATE                                                              MDL NO. 2843
                                                                  CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 2 of 14



       The parties respectfully submit this Joint Status Update in advance of the Court’s

discovery conference scheduled for August 14, 2020 at 8:30 a.m.

       I.      PLAINTIFFS’ STATEMENT

       1. Issues the Parties Have Addressed Since the Last Discovery Conference

       Pursuant to the July 30, 2020 Joint Status Update and the Court’s Discovery Order No. 5,

the items on the parties’ agenda since the last conference were: a) seeking to reach agreement on

a set of comprehensive search terms to identify documents responsive to Plaintiffs’ document

requests, b) Plaintiffs’ document production, c) identifying categories of documents relating to

Facebook’s App Developer Investigation (“ADI”) over which Facebook claims privilege, and d)
whether Facebook has produced all documents relating to Named Plaintiffs. The parties’

progress on these issues follows.

       a.      Search Terms: On July 31, Plaintiffs provided Facebook with proposed revisions

to Facebook’s search term proposal, including additional terms. The parties held their initial

meet and confer on August 5 and the parties have continued to meet and confer. Plaintiffs await

delivery of Facebook’s hit reports so that the parties can meaningfully evaluate the results and

determine which terms to apply. Plaintiffs hope Facebook will produce these no later than

August 13. Plaintiffs anticipate the revised and additional terms should be applied to all

custodians, consistent with the parties’ intent that these search terms be as comprehensive as

possible.
       b.      Plaintiffs’ Document Production: Plaintiffs continue to collect, review, and

produce documents and ESI responsive to Facebook’s first set of document requests (“1st

RFPs”). Plaintiffs have produced 5,644 pages of documents thus far, including Plaintiffs’

production of August 12. To date, Plaintiffs have collected 845,000 email items from custodians

and are conducting preliminary search term testing. Plaintiffs anticipate completing search term

testing this week and proposing search terms to Facebook by Friday, August 14, for subsequent

discussion.
       As part of the parties’ discussions regarding Plaintiffs’ responses and objections to


JOINT STATUS UPDATE                              1                                    MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 3 of 14



Facebook’s First Set of RFPs, Plaintiffs have informed Facebook about two isolated preservation

issues, both involving Plaintiffs who received repeated preservation instructions since the outset

of the litigation. While investigation is underway, one plaintiff’s old laptop may have been

discarded by a family member when the laptop was not in her possession. A second plaintiff had

emails removed automatically by his email service provider when his account was closed due to

sustained hacking activity. Some of the facts surrounding the loss of those emails were included

in both consolidated complaints. See FAC ¶¶ 59 (“Plaintiff . . . had to delete his email account

and subsequently lost a large amount of information.”), Dkt. No. 157; SAC ¶¶ 68, Dkt. No. 491.

Plaintiffs are investigating whether the documents can be recovered. Counsel have thoroughly
vetted and informed all 23 Named Plaintiffs of their ongoing obligations to preserve evidence.

Plaintiffs are actively investigating these issues and will keep Facebook apprised.

       c.      ADI: In response to Plaintiffs’ proposal made July 22, on August 3, Facebook

outlined a framework for selecting a limited number of apps which could then be used to identify

a sample of ADI-related documents to test Facebook’s categorical claims of privilege. The

following day, Plaintiffs made a detailed counterproposal consistent with that framework.

Plaintiffs await Facebook’s response and hope to receive it shortly.

       d.      Named Plaintiffs’ Data: Consistent with this Court’s Discovery Order No. 5,

Plaintiffs have completed their review of all documents Facebook has produced regarding the

Named Plaintiffs. This review confirms that significant amounts of data are missing from the
production. Specifically, Facebook’s production to date only includes the Named Plaintiffs’

“archives.” The archives are created through a Facebook tool which allows users to download

certain subsets of activity on the Facebook platform. The download tool excludes numerous

kinds of data including some off-platform activity and other important information about

Facebook users – such as GPS information, cell tower information, and data analytics possessed

by Facebook drawn from all Facebook activity – which allows Facebook to sell inferences about

the Named Plaintiffs to business partners and whitelisted apps. Plaintiffs have repeatedly given
specific examples, including data about how long each user watched specific videos and engaged


JOINT STATUS UPDATE                              2                                    MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 4 of 14



with other content and how they reacted, information which third parties use to target and trigger

responses in users. As of the writing of this status update, Facebook has not informed Plaintiffs

“precisely what is the data that is being withheld,” as required by this Court’s Discovery Order

No. 5, or even identified the categories of data responsive to this request. Plaintiffs have

reiterated their request that Facebook make a data scientist or other knowledgeable person

available to discuss these issues with Plaintiffs’ expert, which request Facebook has again

refused. In the alternative, Plaintiffs seek to conduct a deposition pursuant to Fed. R. Civ. Proc.

30(b)(6) on this topic which has been pending since November 2019 (see Topic 6).

       2. Proposed Agenda
       In addition to the issues set forth above, Plaintiffs respectfully propose that the following

item be included on the parties’ agenda between this and the next discovery conference:

       a.      Procedure for exchanging Joint Statements: Plaintiffs request entry of an order

regarding submission of status updates as follows: the parties exchange four-page status updates

on Tuesday at 4 pm (accommodating Facebook’s request for more time to confer) and a one-

page response is added and filed at 12:00 pm Thursday, with no changes to the preceding

section. Notwithstanding the Court’s last order that “[t]he joint statement process shall be

modified to allow each side one additional page to respond to the opposing party’s statement”

(Dkt. No. 487, ¶ 5), Facebook has insisted that the parties exchange the four-page section on both

Tuesday and Wednesday, with a reply on Thursday, also insisting that it can rewrite the
previously exchanged sections. Plaintiffs do not think this proposal encourages transparency and

cooperation, and therefore seek entry of the proposal above.




JOINT STATUS UPDATE                               3                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 5 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 6 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 7 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 8 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 9 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 10 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 11 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 12 of 14
Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 13 of 14
        Case 3:18-md-02843-VC Document 495 Filed 08/13/20 Page 14 of 14




                                 CERTIFICATE OF SERVICE


        I, Lesley E. Weaver, hereby certify that on August 13, 2020, I electronically filed the

foregoing with the Clerk of the United States District Comi for the No1ihem District of

California using the CM/ECF system, which shall send electronic notification to all counsel

of record. I also caused a copy of the under seal filings to be delivered to all counsel of

record via electronic mail.
                                                   s/ Lesley E. Weaver
                                                   Lesley E. Weaver




CERTIFICATE OF SERVICE                                                                 MDLNo.2843
                                                                         CASE No. 18-MD-02843-VC-JSC
